DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 22, 2022 is acknowledged.
Claims 14-20 were cancelled by Applicant. As such, claims 1-13 are pending in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “columns” and “corners” (claims 7-8) as described in the specification.  “Column 26a” appears very different than “column 26b” and it is unclear what is meant by this limitation. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second surface" in clause 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood, Examiner interpreted this as “the compression surface”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “column” and “corner” in claims 7-8 are unclearly depicted and also depicted differently from column to column and corner to corner. The term is indefinite because the specification does not clearly redefine the term. Examiner withdrew these claims from examination.
Claim 10 recites the limitation "the first column" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner withdrew claims 10-11 from examination.
Claim 12 recites the limitation "the first column" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner withdrew claim 12 from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrens et al. (US 2008/0161860), hereinafter “Ahrens”.
Regarding claim 1, Ahrens discloses a bone plate (1), comprising: a plate body (2) defining an interior surface (surface of hole) that defines a combination hole (4) comprising a locking hole (5) and a compression hole (6) that intersect one another and each extends from an outer surface of the plate body to a bone-facing surface of the plate body, the locking hole defining a central locking hole axis (right side axis, FIG. 10) and the compression hole defining a central compression hole axis (left side axis, FIG. 10), wherein the central compression hole axis is spaced from the central locking hole axis in an offset direction (FIGS. 9-10), the plate body further defining a locking surface (surface of locking hole) that defines the locking hole and at least one locking structure (threads) within the locking hole, and the plate body further defining a compression surface (surface of compression hole) that defines the compression hole, wherein an intersection boundary (7) between the locking surface and the compression surface is configured to cause translation of the bone plate in the offset direction responsive to contact between the intersection boundary and an exterior surface of a head of a compression bone fixation member as the head advances within the combination hole along an insertion axis (horizontal axis, FIG. 9) that is offset from the central locking hole axis at an offset distance measured in a direction having a directional component in the offset direction (FIG. 13).  
Regarding claim 2, Ahrens discloses the bone plate of claim 1, wherein the combination hole defines a longitudinal axis (horizontal axis, FIG. 9) oriented along a longitudinal direction, the longitudinal axis intersecting the central locking hole axis and the central compression hole axis (FIG. 9), the combination hole having a first end (5) and a second end (6) opposite each other along the longitudinal direction, and the offset direction is substantially parallel with the longitudinal direction (FIG. 9).  
Regarding claim 3, Ahrens discloses the bone plate of claim 2, wherein the combination hole further includes a first side and a second side spaced from each other along a lateral direction substantially perpendicular to the longitudinal direction, wherein the first and second sides are locatedPage 2 of 64858-4563-7926.1DOCKET NO.: 104525.008102PATENTApplication No.: 17/155,218 Office Action Dated: June 20, 2022opposite each other with respect to a reference plane that extends along the longitudinal axis and along a transverse direction that is substantially perpendicular to the longitudinal and lateral directions, wherein the combination hole is configured such that the head slides along a pair of contact paths along the first and second sides along the intersection boundary during the translation (FIG. 13).  
Regarding claim 4, Ahrens discloses the bone plate of claim 3, wherein the hole further defines an intermediate zone (7) between the central locking hole axis and the central compression hole axis with respect to the longitudinal direction, the interior surface defines a neck (at 7) at the intersection boundary, and a minimum lateral dimension of the combination hole between the first and second sides thereof within the intermediate zone occurs at the neck (FIG. 9).  
Regarding claim 5, Ahrens discloses the bone plate of claim 4, wherein the intersection boundary extends beyond the intermediate zone toward the first end of the combination hole (FIG. 9).  
Regarding claim 6, Ahrens discloses the bone plate of claim 4, wherein the intersection boundary is entirely contained within the intermediate zone (FIG. 9).  
Regarding claim 9, Ahrens discloses the bone plate of claim 2, wherein the combination hole defines an axis separation distance between the central locking hole axis and the central combination hole axis along the longitudinal direction, and the combination hole further defines a hole length between the first and second ends along the longitudinal direction, such that, in a reference midplane that is orthogonal to the central locking hole axis and intersects the central locking hole axis at a location that is equidistantly spaced between the outer surface and the bone-facing surface with respect to a transverse direction that is substantially perpendicular to the longitudinal and lateral directions, a ratio of the axis separation distance to the hole length is in a range of about 0.24:1 to about 0.50:1 (FIGS. 9-10).  
Regarding claim 13, Ahrens discloses the bone plate of claim 1, wherein the combination hole is configured such that the translation causes the insertion axis to be substantially colinear with the central compression hole axis when the head is fully seated in the compression hole (FIG. 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775